Name: Council Regulation (EEC) No 1608/82 of 14 June 1982 on the application of Decision No 1/82 of the EEC- Switzerland Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  parliamentary proceedings;  EU institutions and European civil service;  Europe
 Date Published: nan

 No L 180/4 Official Journal of the European Communities 24. 6 . 82 COUNCIL REGULATION (EEC) No 1608/82 of 14 June 1982 on the application of Decision No 1/82 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Community and the Swiss Confederation on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, necessary to take the measures required to implement the abovementioned Decision , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 16 of the Agreement between the European Economic Community and the Swiss Confe ­ deration on the application of the rules on Commu ­ nity transit (') empowers the Joint Committee set up under that Agreement to adopt Decisions making certain amendments to the Agreement ; Whereas the Joint Committee has decided to amend the Agreement, in particular, in order to make certain technical adjustments to the simplified Community transit procedure for carriage in large containers so as to enable this procedure to be fully effective, in parti ­ cular, for mixed consignments ; Whereas these amendments are the subject of Deci ­ sion No 1 /82 of the Joint Committee ; whereas it is Decision No 1 /82 of the EEC-Switzerland Joint Committee  Community transit  amending the Agreement between the European Economic Commu ­ nity and the Swiss Confederation on the application of the rules on Community transit shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 294, 29 . 12. 1972, p . 2.